Citation Nr: 0531130	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-10 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to non-service connected pension.

2.  Entitlement to service connection for a psychiatric 
condition to include obsessive-compulsive behavior, 
depression, anxiety and insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1989 until 
October 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from January 2003 and January 2004 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in North Little Rock, Arkansas.

The issue of entitlement to service connection for a 
psychiatric condition to include obsessive-compulsive 
behavior, depression, anxiety and insomnia is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The competent evidence fails to show that the veteran is 
permanently and totally disabled other than by his own 
willful misconduct.


CONCLUSION OF LAW

The criteria for entitlement to VA non-service-connected 
pension benefits have not been met. 38 U.S.C.A. §§ 101(2), 
107, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify, 
relative to the pension claim, by means of a December 2003 
letter from the agency of original jurisdiction (AOJ) to the 
appellant.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the December 2003 VCAA notice was provided prior to the 
January 2004 unfavorable AOJ decision relative to the pension 
claim that is the basis of this appeal.  

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

At the outset, it is noted that service medical records for 
the veteran's period of active service are not affiliated 
with the claims file.  While further attempts to obtain such 
records are required prior to adjudication of the veteran's 
service connection claims, their absence does not prejudice 
the veteran with respect to his nonservice-connected pension 
claim.  The outstanding service medical records will be 
discussed in more detail in the REMAND portion of this 
decision.

With regard to the duty to assist, the claims file contains 
reports of VA and private  post service treatment and 
examination.  The VA records include reports from New 
Orleans, North Little Rock, Lexington, Cincinnati, Tuskegee, 
Hot Springs, American Lake and Shreveport.  The claims file 
further documents an unsuccessful record search as to the VA 
facility in Baton Rouge.  Additionally, the claims file 
contains the veteran's statements in support of his claim, to 
include testimony provided at an August 2004 RO hearing and a 
September 2005 videoconference hearing before the 
undersigned.  

At his September 2005 videoconference hearing, the veteran 
indicated that he was in a vocational rehabilitation program 
run by the State of Ohio.  Records from such program are not 
affiliated with the claims file.  However, the Board finds 
that the evidence of record is sufficient to decide the 
claim.  Indeed, all treatment records identified by the 
veteran are included in the claims folder (except for Baton 
Rouge records, which could not be found.)  Moreover, the 
State of Ohio records are unlikely to contain any opinions 
finding the veteran permanently and totally disabled.  
Indeed, the fact that he was selected for a vocational 
program indicates that he was found to have potential in the 
workplace.  Moreover, the veteran himself stated that he was 
able to attend his training classes on time and without 
incident.  For these reasons, it is not felt that additional 
efforts are required to obtain the vocational records under 
the VCAA.  Indeed, it appears likely that further development 
would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.   See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Legal criteria

Criteria for nonservice-connected pension

Generally, basic entitlement to VA nonservice-connected 
improved pension exists if the veteran:

*	had active service of 90 days or more during a period of 
war; or

*	had active service during a period of war and was 
discharged or released from such service for a 
disability adjudged service-connected without 
presumptive provisions of law, or at time of discharge 
had a service-connected disability shown by official 
service records, which in medical judgment would have 
justified a discharge for disability; and

*	is permanently and totally disabled from a nonservice-
connected disability not due to the veteran's own 
willful misconduct; or is age 65 or older. 

38 U.S.C.A. §§ 1521 (West 2002); 38 C.F.R. § 3.3(a)(3) 
(2004).

Analysis

The veteran is claiming entitlement to nonservice-connected 
pension benefits.  He had active service from October 1989 to 
October 1992.  It is observed that the Persian Gulf War began 
in August 1990.  As such, the veteran had active service of 
90 days or more during a period of war.  Thus, he meets the 
service requirements for pension benefits.  

In order for the veteran to succeed in his claim of 
entitlement to nonservice-connection pension benefits, the 
evidence must also show that he is permanently and totally 
disabled.  Under 38 C.F.R. § 3.3(a)(3)(vi)(B), a veteran is 
considered permanently and totally disabled if he is a 
patient in a nursing home for long-term care due to 
disability, is determined to be disabled by the Commissioner 
of Social Security, is unemployable as a result of disability 
reasonably certain to continue throughout his lifetime or is 
suffering from any disability which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, provided such disability is 
reasonably certain to continue throughout his lifetime.  

In the present case, the medical evidence does reveal various 
psychiatric diagnoses.  For example, following VA examination 
in January 2003, the veteran was diagnosed with obsessive 
compulsive disorder.  Subsequent VA examination in October 
2004 yielded diagnoses of obsessive compulsive disorder and 
panic disorder without agoraphobia.  However, despite such 
diagnoses, there is no showing that the veteran is 
permanently and totally disabled as a result of such 
disorders.  As will be explained below, the competent 
evidence instead shows that the cause of the veteran's 
unemployability is his alcohol and substance abuse.  
Moreover, as set forth under 38 C.F.R. § 3.301(c) alcohol and 
drug abuse is considered willful misconduct (thus precluding 
pension benefits), except for  "[o]rganic diseases and 
disabilities which are a secondary result of the chronic use 
of alcohol as a beverage, whether out of compulsion or 
otherwise...."  Therefore, alcohol dependence and substance 
abuse are deemed by statute to be the result of willful 
misconduct and cannot themselves be considered as a 
disability for purposes of pension benefits.

While the medical reports of record reflect complaints of 
anxiety attacks and depression, the primary purpose of 
treatment was substance addiction therapy.  Indeed, such was 
explicitly stated in a September 2000 biopsychosocial 
assessment at the Jolimar Summit Wellness Institute.  
Furthermore, a November 2001 VA outpatient treatment record 
concerning anxiety noted that the veteran was in a 
detoxification program for heroin use.  Additionally, the 
veteran entered another substance abuse program in March 
2002, at which time his drug of choice was noted to be 
alcohol.  In that report, the veteran denied delirium tremens 
but acknowledged anxiety and shakes associated with his 
alcohol abuse.  Another March 2002 VA outpatient clinical 
record also indicated a history of heroin use.  The veteran's 
longest period of sobriety in the past 5 years was a 6-month 
interval.  It was noted that the consequences of the 
veteran's alcohol abuse included lost time from work and lost 
jobs.  

Additional treatment reports dated through June 2002 continue 
to reflect care primarily for the veteran's substance abuse.  
While the veteran reported in an April 2002 report that 
depression triggered his need to drink, there is no competent 
medical opinion stating that the veteran's substance abuse 
was a symptom of a diagnosed psychiatric disorder.  

The veteran's January 2003 VA examination contained an 
impression of obsessive compulsive disorder, to which his 
anxiety and depression were attributed.  However, the 
condition was well controlled with medication.  The veteran 
endorsed checking behaviors and hand-washing rituals but 
these symptoms did not prevent him from working or dating.  
Although anxious, the veteran was fully oriented with normal 
speech, logical thought processes and no gross memory 
impairment.  His insight and judgment were adequate.

Subsequent VA examination in January 2004 indicated problems 
with opoid addiction, to include percocet and vicoden.  The 
veteran also had recent heroin use.  Alcohol abuse was also 
noted.  The veteran's obsessive compulsive disorder was 
noted, and such interfered with his work as a mechanic.  
However, the primary diagnosis at that time was opioid, 
alcohol and benzo dependence.  Subsequent VA clinical records 
dated in 2004 reflect further care for opioid, alcohol and 
benzo/sedative dependence.  Indeed, a November 2004 
outpatient record noted opiate dependence and explicitly 
questioned the diagnosis of obsessive compulsive disorder 
(OCD).  That examiner found that the veteran did not display 
any of the characteristics of OCD. 

The Board does acknowledge a May 2005 letter written by a VA 
psychiatrist, which states that the veteran's obsessive 
compulsive disorder prevented the veteran from getting to 
work on time consistently.  It was also reported that his 
anxiety and poor social skills prevented him from interacting 
well with coworkers.  However, the overall evidence, as 
previously described, does not allow for a finding that a 
psychiatric disability has rendered the veteran permanently 
and totally disabled.  Indeed, even the May 2005 letter 
indicated that the veteran's obsessive compulsive symptoms 
were improving and the VA psychiatrist only recommended a 
grant of temporary disability compensation for a one-year 
period.  Within that time period, the VA psychiatrist 
believed it was possible for the veteran to achieve total 
control of his OCD symptoms.  Thus, the May 2005 
communication does not support a finding of permanent 
disability.  

With further respect to his pension claim, the veteran 
provided testimony before the undersigned in September 2005.  
He explained that his previous civilian occupation was that 
of a mechanic.  (Transcript "T," at 8.)  However, he was 
being trained as a phlebotomist.  He indicated that he was 
able to get up and attend his classes.  The veteran indicated 
his belief that he was unable to work, but added that, if in 
the right environment that was not too stressful, and after 
receiving proper training, he may be able to maintain 
employment.  (T. at 11-12.)  

Finally, while the focus to this point has been on the 
veteran's psychiatric conditions, it is also noted that a 
September 2004 VA examination also indicated diagnoses of 
mitral valve prolapse and bilateral chondromalacia patella.  
However, the competent evidence does not show that the 
veteran is permanently and totally disabled as a result of 
those conditions.  Indeed, on VA examination in September 
2004, while the veteran complained of chest pain and 
irregular heartbeat, he indicated he had no limitations of 
exercise with regard to his heart.  He complained of knee 
pain, but had no decreased range of motion, including on 
flare-ups.  It was indicated that he was not limited by pain, 
fatigue, lack of endurance or weakness from the knees.

In sum, then, the majority of the veteran's medical care 
relates to substance abuse problems.  While obsessive 
compulsive disorder, anxiety and depression have been 
diagnosed at times, such symptomatology has not been shown to 
be totally and permamently disabling.  To the contrary, the 
January 2003 VA examination revealed that the veteran's 
obsessive behaviors were well controlled and did not impair 
orientation, thought, speech or memory.  Repeated clinical 
care instead has been required for the veteran's chemical 
dependence, which he himself identified as interfering with 
his ability to work in a March 2002 treatment report.  
Moreover, the veteran's own opinions as to his ability to 
work, expressed at his September 2005 videoconference 
hearing, have not been echoed by competent medical 
professionals.  Because the competent evidence does not 
reveal that the veteran is permanently and totally disabled 
as a result of a disability not due to the veteran's own 
willful misconduct, nonservice-connected pension must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990). 


ORDER

Entitlement to nonservice-connected pension is denied.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

After reviewing the claims folder, the Board finds that 
additional development is required with respect to the 
veteran's claim of entitlement to service connection for a 
psychiatric condition to include obsessive-compulsive 
behavior, depression, anxiety and insomnia.  Specifically, it 
is noted that the only service medical records presently 
associated with the claims file relate to the veteran's 
reserve service.  Medical records pertaining to active duty 
are not of record.  While the claims folder indicates a 
negative search attempt through the National Personnel 
Records Center in December 2002, there is no showing that any 
attempt was made to procure the outstanding documents through 
a search of alternate record sources such as the Army Surgeon 
General's Office (SGO) or sick reports.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Contact the veteran and inform him of 
the damaged state of his service medical 
records.  Advise him that he can submit 
alternate evidence to support his claim, 
including, including statements from 
service medical personnel; statements 
from individuals who served with him 
("buddy" certificates or affidavits); 
employment physical examinations; medical 
evidence from hospitals, clinics from 
which, and private physicians from whom, 
he may have received treatment, 
especially during service or soon after 
discharge; letters written during 
service; and insurance examinations.  All 
obtained evidence should be included in 
the claims folder for future review. If 
no additional evidence is received, this 
should be noted in the claims folder.

2.  Providing the complete name of the 
veteran's unit, request all secondary 
sources of service medical records, 
including Surgeon General's Office (SGO) 
reports, and sick reports as appropriate, 
for the veteran's period of service 
between October 1989 and October 1992.  
Any information obtained should be 
associated with the veteran's claims 
folder. If the search(es) for the 
veteran's service department and medical 
records and/or for alternate records is 
(are) negative, documentation to that 
effect must be placed in the veteran's 
claims folder.  Moreover, the veteran 
must be notified, in writing, of any 
failed attempt.

3.  If any new evidence is received, as a 
result of the above actions or otherwise, 
then readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


